DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 24 February 2022.
Claims 1-3, 5-6, 9-11, 13, 15, and 17-19 have been amended.
Claims 4, 12, 14, and 16 have been cancelled.
Claims 21-24 have been added.
Claims 1-3, 5-11, 13, 15, and 17-24 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding the §112 rejections have been fully considered and, in light of the amendments, are persuasive.  As such the rejections have been withdrawn.  
Applicant’s arguments regarding the prior art rejections have been fully considered but are moot on grounds of new rejections, as necessitated by amendments.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6-8, 10-11, 13, 15, 17-22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinnon et al. (US PG Pub. 2017/0161753) further in view of Foster et al. (US PG Pub. 2019/0124109) and Eager et al. (US PG Pub. 2014/0129288).

As per claims 1, 11, and 17, McKinnon discloses a computer implemented method comprising: at a management system configured to communicate with one or more networks: a apparatus comprising: a network interface unit to communicate with a network; and a processor coupled to the network interface unit and configured to perform: and non-transitory computer readable medium encoded with instructions that, when executed by a processor, are operable to perform (computer-implemented methods for determining a likelihood that a website is selling counterfeit goods, the methods being performed by one :
performing a focused search to find uniform resource identifiers (URIs) of counterfeit products and/or fake assets online based on brand asset terms for an enterprise (performing the secure communications protocol test includes the actions of: making a request to retrieve the resource based on the URL; and determining if the communications protocol used to retrieve the resource is secure. In some examples, performing the secure communications protocol includes the actions of: parsing the URL; and auto-correcting the URL. In some examples, performing the brand name test includes the actions of: isolating a domain of the URL; comparing the domain of the URL to a brand name. In some examples, performing the brand name test further includes determining that the brand name is treated properly in the URL if a text string of the URL domain matches the brand name, McKinnon ¶5); 
performing a search for adjacencies of blacklist URIs of counterfeit products and/or fake assets online by discovering backlinks to the blacklist URIs to find additional URIs of counterfeit products and/or fake assets online that are related to the blacklist URIs (whether a second indicator indicating a likelihood that a website associated with the secured URL is selling counterfeit goods is incorporated in the database; and in response to determining that the second indicator is incorporated in the database, transmitting a second site-analysis response representative of the second indicator to a source of the second site-analysis request, McKinnon ¶9; the evaluation routine executed by the tester 204 includes accessing the database 206 to determine whether the e-commerce website referenced in the request has already been tested. If relevant test results and/or indicators are saved in the database, they may be used to provide the site-analysis response. For example, the database may contain lists of “whitelisted” and “blacklisted” websites that can be referenced to provide the site-analysis response. Otherwise, the tester 204 evaluates the e-commerce website by: retrieving one or more pages of the website; implementing one or more tests on the content of the webpage(s) and/or on the URL of the webpage(s); and generating an indicator corresponding to a likelihood that one or more of the webpages a selling counterfeit goods. The indicator is then used to provide the site-analysis response. In some examples, the tester 204 may determine that the stored test results and/or ; 
adding the URIs and the additional URIs to a URI list (results stored in the database, McKinnon ¶31-¶33 and ¶35); 
classifying, by a machine learning classifier, each URI on the URI list as one of a blacklist URI of counterfeit products and/or fake assets online, and a whitelist URI of authentic products and/or assets online that are not counterfeit or fake (machine learning or other statistical techniques can be used to empirically determine the weights based on various aspects of known counterfeit e-commerce websites, results stored in the database, McKinnon ¶31-¶33 and ¶35); 
While McKinnon discloses the ability to analyze websites for selling counterfeit goods, McKinnon does not expressly disclose using social media Bot detection to include collecting #hashtags relevant to brand asset terms on social media posts, collecting a list of users that posted content on the #hashtags, detecting social media Bots among the list of users, and collecting URIs posted by the social media Bots as at least some of the URIs.
However, Foster teaches using social media Bot detection to include collecting #hashtags relevant to brand asset terms on social media posts, collecting a list of users that posted content on the #hashtags, detecting social media Bots among the list of users, and collecting URIs posted by the social media Bots as at least some of the URIs (Security analysis engine 101 may be configured to scan for only a subset of the data that is available on or through a social network. Scanning may be limited, for example, to popular pages or user profiles on a social network, such as popular Facebook profiles, and/or popular Twitter hash tags. Security analysis engine 101 may also be configured to scan social networks for any information associated with a particular individual, enterprise, or company, Foster ¶54-¶57; The user analysis engine 109 may be configured to take security actions in response to the identification of a fraudulent profile. User analysis engine 109 may, for example, flag identified fraudulent profiles that have been generated to impersonate the profile of a protected social entity. The flagged fraudulent profiles may also be monitored to identify any malicious actions. A fraudulent profile may, for example, be maintained on a “watch list” of social media profiles that should be monitored for malicious acts. The fraudulent profile 
The McKinnon, Foster, and Eager references are analogous in that both are directed towards/concerned with identifying websites that sell counterfeit goods or products.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Foster’s method of detecting fraudulent profiles such as social media bots in McKinnon’s system to improve the system and method with reasonable expectation that this would result in a an anti-fraud management system that is able to take actions against the websites determined to be selling counterfeit goods or products.  
The motivation being that modern cyber threats, however, evolve alongside computer technology, and attackers can be expected to leverage whatever means are available in order compromise or bypass traditional defenses. The development and expansion of social media, for instance, has introduced significant information security risk to both individuals and organizations. These risks include targeted social-based cyber-attacks, fraud, impersonations, and social engineering. The evolving risk necessitates security technology that is predictive rather than reactive in nature, and that identifies dormant 
The combination of McKinnon and Foster does not expressly disclose removing access to counterfeit and/or fake assets online revealed by the focused search, the search for adjacencies, and classifying.
However, Eager teaches removing access to counterfeit and/or fake assets online revealed by the focused search, the search for adjacencies, and classifying (Depending on a type of an unapproved product source 122, the channel protection system 118 may flag the product source for additional monitoring, may transmit a notification to the manufacturer, may perform automated actions to shut down the product source, and/or the like. Such actions may be taken by the channel protection system 118 in response to detecting a pattern of online commerce for a product that triggers an alert or matches thresholds established by the manufacturer, such as the detection of an unlicensed distributor, the detection of irregular transactions, the detection of counterfeit advertising, and/or the like. In some embodiments, the channel protection system 118 may use data mining techniques and secure access to information respecting online commerce to provide coverage of potential counterfeit channels in advance of illegal or unwanted commercial activity. In some embodiments, the channel protection system 118 may provide information to the manufacturer and/or the product source for the efficient negotiation of commercially acceptable terms, for informed civil or criminal prosecution, or for the regular enforcement of manufacturer policies for the sale of its products online, Eager ¶30).
The McKinnon, Foster, and Eager references are analogous in that both are directed towards/concerned with identifying websites that sell counterfeit goods or products.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Eager’s method of performing automated actions when a counterfeit website is located in Foster and McKinnon’s system to improve the system and method with reasonable expectation that this would result in a an anti-fraud management system that is able to take actions against the websites determined to be selling counterfeit goods or products.  
The motivation being that consumers, product manufacturers, and product vendors alike recognize the debilitating effects of fraudulent e-commerce. To that end, all would recognize the value of and benefit from a system that provides reports on electronic commerce, identifies participants in 

As per claim 2, McKinnon, Foster, and Eager disclose as shown above with respect to claim 1.  McKinnon further discloses wherein: classifying further includes classifying each URI on the URI list as an undetermined URI of products and/or assets online when classifying is unable to classify a URI on the URI list as either a blacklist URI or a whitelist URI; and the search for adjacencies further includes performing the search for adjacencies of undetermined URIs resulting from classifying to identify additional URIs of counterfeit products and/or fake assets online to be added to the URI list for classifying (In some implementations, the evaluation routine executed by the tester 204 includes accessing the database 206 to determine whether the e-commerce website referenced in the request has already been tested. If relevant test results and/or indicators are saved in the database, they may be used to provide the site-analysis response. For example, the database may contain lists of “whitelisted” and “blacklisted” websites that can be referenced to provide the site-analysis response. Otherwise, the tester 204 evaluates the e-commerce website by: retrieving one or more pages of the website; implementing one or more tests on the content of the webpage(s) and/or on the URL of the webpage(s); and generating an indicator corresponding to a likelihood that one or more of the webpages a selling counterfeit goods. The indicator is then used to provide the site-analysis response. In some examples, the tester 204 may determine that the stored test results and/or indicators corresponding to the e-commerce website referenced in the request are out of date or inconclusive. In this case, the tester 204 may commence with evaluating the website to update the database 206, McKinnon ¶35).

As per claims 3, 13, and 19, McKinnon, Foster, and Eager disclose as shown above with respect to claims 1, 11, and 17.  McKinnon further discloses performing web crawling of each URI found by the focused search and the search for adjacencies; and adding the URIs resulting from the web crawling to the URI list, such that classifying includes classifying each URI resulting from the focused search, the search for adjacencies, and the web crawling (updating the database, McKinnon ¶35; by use of a web crawler, ¶28).

As per claim 6, McKinnon, Foster, and Eager disclose as shown above with respect to claim 1.  McKinnon further discloses wherein the search for adjacencies includes: identifying a list of domains that are selling counterfeit products and/or fake assets online based on the blacklist URIs; generating new domains from the list of domains; performing domain name system (DNS) queries against the new domains; and determining whether the new domains are for counterfeit products and/or asset, and if the new domains are for counterfeit products, using the new domains as at least some of the additional URIs (whether a second indicator indicating a likelihood that a website associated with the secured URL is selling counterfeit goods is incorporated in the database; and in response to determining that the second indicator is incorporated in the database, transmitting a second site-analysis response representative of the second indicator to a source of the second site-analysis request, McKinnon ¶9; the evaluation routine executed by the tester 204 includes accessing the database 206 to determine whether the e-commerce website referenced in the request has already been tested. If relevant test results and/or indicators are saved in the database, they may be used to provide the site-analysis response. For example, the database may contain lists of “whitelisted” and “blacklisted” websites that can be referenced to provide the site-analysis response. Otherwise, the tester 204 evaluates the e-commerce website by: retrieving one or more pages of the website; implementing one or more tests on the content of the webpage(s) and/or on the URL of the webpage(s); and generating an indicator corresponding to a likelihood that one or more of the webpages a selling counterfeit goods. The indicator is then used to provide the site-analysis response. In some examples, the tester 204 may determine that the stored test results and/or indicators corresponding to the e-commerce website referenced in the request are out of date or inconclusive. In this case, the tester 204 may commence with evaluating the website to update the database 206, ¶35).

As per claims 7, 16, and 20, McKinnon, Foster, and Eager disclose as shown above with respect to claims 1, 11, and 17.  McKinnon further discloses wherein the brand asset terms include a product name, a brand name, and a domain name associated with the enterprise (brand name treated properly in URL analysis, McKinnon ¶5, ¶32 and ¶33).

As per claim 8, McKinnon, Foster, and Eager disclose as shown above with respect to claim 1.  McKinnon further discloses collecting the brand asset terms from predetermined spam email lists and phishing website lists accessible in a database, and from social media sites (email domain tests, McKinnon ¶4 and ¶30).

As per claim 10, McKinnon, Foster, and Eager disclose as shown above with respect to claim 1.  McKinnon further discloses wherein the removing includes intervening against the blacklist URIs to remove access to the blacklist URIs (Depending on a type of an unapproved product source 122, the channel protection system 118 may flag the product source for additional monitoring, may transmit a notification to the manufacturer, may perform automated actions to shut down the product source, and/or the like. Such actions may be taken by the channel protection system 118 in response to detecting a pattern of online commerce for a product that triggers an alert or matches thresholds established by the manufacturer, such as the detection of an unlicensed distributor, the detection of irregular transactions, the detection of counterfeit advertising, and/or the like. In some embodiments, the channel protection system 118 may use data mining techniques and secure access to information respecting online commerce to provide coverage of potential counterfeit channels in advance of illegal or unwanted commercial activity. In some embodiments, the channel protection system 118 may provide information to the manufacturer and/or the product source for the efficient negotiation of commercially acceptable terms, for informed civil or criminal prosecution, or for the regular enforcement of manufacturer policies for the sale of its products online, Eager ¶30).

As per claim 21, McKinnon, Foster, and Eager disclose as shown above with respect to claim 1. Eager further teaches wherein the focused search further includes performing search engine optimization (SEO) by: finding search engine keywords for authentic brand assets; extending the search engine keywords by adding to them words from an extension dictionary and making minor mutations of brand names, to produce extended keywords; and using the extended keywords, searching search engines to find URIs of counterfeit domains (the research engine 208 is configured to build queries for product .
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Eager’s method of researching the search aspects product sources in Foster and McKinnon’s system to improve the system and method with reasonable expectation that this would result in a an anti-fraud management system that is able to take actions against the websites determined to be selling counterfeit goods or products.  
The motivation being that consumers, product manufacturers, and product vendors alike recognize the debilitating effects of fraudulent e-commerce. To that end, all would recognize the value of and benefit from a system that provides reports on electronic commerce, identifies participants in potentially fraudulent transactions, allows selective notification and open vetting of distributors to the buying public, and enforcement to eliminate or deter fraud (Eager ¶4). 

As per claim 22, McKinnon, Foster, and Eager disclose as shown above with respect to claim 1. McKinnon further discloses wherein the social media Bot detection further includes recursively crawling the URIs posted by the social media Bots (web crawler to expand content analysis, McKinnon ¶28).

As per claim 24, McKinnon, Foster, and Eager disclose as shown above with respect to claim 1.  McKinnon further discloses prior to removing, repeating (i) the search for adjacencies using blacklist URIs resulting from classifying, (ii) adding, and (iii) classifying, to cause the URI list, a number of blacklist URIs, and a number of whitelist URIs to expand (updating the database, McKinnon ¶35).
Furthermore, one of ordinary skill, at the time of filing, would have found it obvious to repeat the processes in claims 1, 11, and 17 for additional URIs because duplication is obvious, MPEP 2144.04.VI.B. The duplication of parts (or steps) has no patentable significance unless a new and unexpected result is produced. Examiner finds no evidence that performing the processes in claims 1, 11, and 17 for additional URIs would produce new and unexpected results as compared to performing the processes in claims 1, 11, and 17 for only a first set of URIs for a brand.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinnon et al. (US PG Pub. 2017/0161753), Foster et al. (US PG Pub. 2019/0124109), and Eager et al. (US PG Pub. 2014/0129288) further in view of Huang et al. (US Patent No. 10,778,702).

As per claims 5 and 15, McKinnon and Eager disclose as shown above with respect to claims 1 and 11.  The combination of McKinnon and Eager do not expressly disclose wherein discovering includes crawling domains of the backlinks to find at least some of the additional URIs.
However, Huang teaches wherein discovering includes crawling domains of the backlinks to find at least some of the additional URIs (domain web crawling, Huang Col. 2 lines 56-62; count of backlinks for a domain, Col. 7 line 50-Col. 8 line 3; domain analysis for a malicious web domain, Col. 17 line 46-Col. 18 line 7).
The McKinnon, Foster, Eager, and Huang references are analogous in that both are directed towards/concerned with identifying websites as malicious or selling counterfeit goods.  
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Huang’s method of analyzing backlinks in Eager’s, Foster’s, and McKinnon’s system to improve the system and method with reasonable expectation that this would result in a an anti-fraud management system that is able to take actions against the websites determined to be selling counterfeit goods or products.  
The motivation being that the threats encountered by the use of the Internet can lead to potential loss of personal information and financial assets, for both individuals and organizations (Huang Col. 1 lines 36-39).

Claims 9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKinnon et al. (US PG Pub. 2017/0161753), Foster et al. (US PG Pub. 2019/0124109), and Eager et al. (US PG Pub. 2014/0129288) further in view of Wang et al. (US PG Pub. 2018/0375896).

As per claim 9, McKinnon, Foster, and Eager disclose as shown above with respect to claim 1.  McKinnon further discloses wherein the focused search includes searching of search engine results generated using spam email lists (email domain tests, McKinnon ¶4 and ¶30).
Eager further teaches wherein the focused search includes searching of search engine results generated using searching of  targeted social media posts, marketplace search application programming interfaces (user groups, Eager ¶25; comparison shop websites, ¶26; marketplace website, ¶23; affiliate networks with posts, ¶28).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Eager’s method of analyzing different types of types of internet website 
The motivation being that consumers, product manufacturers, and product vendors alike recognize the debilitating effects of fraudulent e-commerce. To that end, all would recognize the value of and benefit from a system that provides reports on electronic commerce, identifies participants in potentially fraudulent transactions, allows selective notification and open vetting of distributors to the buying public, and enforcement to eliminate or deter fraud (Eager ¶4).
The combination of McKinnon, Foster, and Eager do not expressly disclose wherein the focused search includes searching of search engine results generated using Black hat search engine optimization techniques and phishing website lists.
However, Wang teaches wherein the focused search includes searching of search engine results generated using Black hat search engine optimization techniques and phishing website lists (detection of infected websites, Wang ¶39-¶40 and ¶44; use of black-hat SEO for the advertisement of counterfeit goods, ¶63-¶64; spam trigger, phishing, blackhat, ¶107).
The McKinnon, Eager, and Wang references are analogous in that both are directed towards/concerned with identifying websites that sell counterfeit goods or products.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Wang’s method of detecting different types of techniques for malicious or fraudulent intent in Eager’s and McKinnon’s system to improve the system and method with reasonable expectation that this would result in a an anti-fraud management system that is able to take actions against the websites determined to be selling counterfeit goods or products.  
The motivation being that there is a need for an improved website detection system and method that can enhance the detection of infected websites (Wang ¶4-¶5).

As per claim 23, McKinnon, Foster, and Eager disclose as shown above with respect to claim 1.  The combination of McKinnon, Foster, and Eager do not expressly disclose using keywords from a natural language processing (NLP)-derived dictionary based on tokenization of enterprise digital assets, including authentic marketing websites, as seeds for the social media Bot detection.
However, Wang teaches using keywords from a natural language processing (NLP)-derived dictionary based on tokenization of enterprise digital assets, including authentic marketing websites, as seeds for the social media Bot detection (incorporate Natural Language Processing (NLP) techniques into a lightweight security analysis for efficient and accurate detection of promotional infections. A key observation here is that for the attacks in FIG. 1, inappropriate content shows up in the domains with specific meanings: no one expects that a .gov or .edu site promotes prohibited drugs, counterfeit luxury handbags, replica watches, etc. Such inconsistency can be immediately identified and located from the itemized search result on a returned search result page, which includes the title, URL and snippet for each result (as marked out in FIG. 1). This approach, which detects a compromised domain (e.g., stanford.edu) based upon the inconsistency between the domain's semantics and the content of its result snippet reported by a search engine with regard to some search terms, is called semantic inconsistency search or simply SEISE, Wang ¶44).
The McKinnon, Eager, and Wang references are analogous in that both are directed towards/concerned with identifying websites that sell counterfeit goods or products.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Wang’s method of detecting different types of techniques for malicious or fraudulent intent in Eager’s, Foster’s, and McKinnon’s system to improve the system and method with reasonable expectation that this would result in a an anti-fraud management system that is able to take actions against the websites determined to be selling counterfeit goods or products.  
The motivation being that there is a need for an improved website detection system and method that can enhance the detection of infected websites (Wang ¶4-¶5).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629